Citation Nr: 1826605	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-38 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES


1.  Entitlement to service connection for squamous cell carcinoma of the left tonsil, claimed as squamous cell carcinoma of neck and throat, as due to exposure to herbicide agents.

2.  Entitlement to service connection for hypothyroidism as secondary to squamous cell carcinoma of the left tonsil.  

3.  Entitlement to service connection for a disorder manifested by diminished taste as secondary to squamous cell carcinoma of the left tonsil.  

4.  Entitlement to service connection for a disorder manifested by difficulty  swallowing as secondary to squamous cell carcinoma of the left tonsil.  

5.  Entitlement to service connection for fibrosis of the neck as secondary to squamous cell carcinoma of the left tonsil.

6.  Entitlement to service connection for increased caries due to dry mouth (claimed as dental condition) as secondary to squamous cell carcinoma 
of the left tonsil.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1967 to December 1969, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In January 2013, the Veteran filed a notice of disagreement (NOD).  The RO issued a Statement of the Case (SOC) in October 2014, and the Veteran filed a Substantive Appeal (via a Form 9, Appeal to the Board of Veteran's Appeals) in October 2014. 

In April 2017, the Veteran testified in a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.  

The issues on appeal are being REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his squamous cell carcinoma of the left tonsil was a result of exposure to herbicide agents.  Also, he contends that the remaining disorders of hypothyroidism, diminished taste, difficulty swallowing, fibrosis of the neck, and increased caries due to dry mouth are residuals of the squamous cell carcinoma of the left tonsil.

The Veteran specifically contended that service connection was warranted under a presumptive theory of entitlement because the tonsils are a part of the pharynx.  However, cancers of the pharynx (including the tonsils) are not among the diseases listed as presumptively associated with exposure to herbicide agents.  See 38 U.S.C. § 1116 (2012); 38 C.F.R. § 3.309(e) (2017); see also NAS 2012 Update.  Thus, under the laws administered by VA, the presumptive respiratory cancers that are among the listed diseases include cancers of the lung, bronchus, larynx, or trachea.  38 C.F.R. § 3.309(e).  Therefore, a causal connection between the Veteran's squamous cell carcinoma of the left tonsil and herbicide exposure cannot be presumed.  38 U.S.C. § 1116.

That notwithstanding, the Veteran may establish service connection if the evidence is sufficient to show that his tonsil cancer was, in fact, directly caused by exposure to herbicide agents or some other injury or incident of service.  See Combee v. Brown, F.3d at 1039 (Fed. Cir. 1994).

In this regard, the Veteran submits a June 2012 medical statement.  Notably, in the June 2012 statement, Dr. D.G. states that he "feels" that the Veteran's laryngeal cancer is related to dioxin if the Veteran had significant exposure to it during service.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding evidence favorable to the Veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection).  Such a statement by Dr. D.G. does not appear to be an opinion of probability, but rather a statement of possibility of such etiology.  As such, this medical statement does not provide sufficient information in order to decide the issue of service connection for squamous cell carcinoma of the left tonsil.  For this reason, a remand is warranted for additional medical guidance regarding an opinion of probability as to whether the squamous cell carcinoma of the left tonsil was due to the Veteran's direct, actual exposure to herbicide agents in service.

Since the issues of service connection for the remaining disorders are inextricably intertwined with the issue of service connection for squamous cell carcinoma of the left tonsil, the Board will defer its review as regards the remaining disorders at this time.

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran that he may submit a supplemental medical from his private treating physician (i.e., Dr. D.G., or any other medical professional) that addresses whether his exposure to herbicide agents in service contributed in any way to cause the squamous cell carcinoma of the left tonsil that the Veteran now has.

If such an opinion is provided, the Veteran's treating physician (or any other medical professional) is asked to identify the likely cause for the Veteran's squamous cell carcinoma of the left tonsil and provide the rationale for the opinion.  Specifically, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's exposure to herbicide agents in service caused the Veteran to develop squamous cell carcinoma of the left tonsil?

**In responding, the treating physician (or other medical professional) is free to cite to the studies by the National Academy of Sciences or any other medical treatises in rendering the opinion.  The treating physician (or other medical professional) should explain in the opinion why any statistical or medical studies are found to be persuasive or unpersuasive, and should address whether there are any other risk factors that might be the cause of the Veteran's squamous cell carcinoma of the left tonsil, or if his squamous cell carcinoma of the left tonsil manifested in an unusual manner.

**Then, the treating physician (or any other medical professional) should address whether there is a medically sound basis to attribute in anyway the diagnosis of squamous cell carcinoma to the Veteran's in-service exposure to herbicide agents, and explain why that is, or is not so.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  Schedule a VA examination for the Veteran with a medical profession with an appropriate medical expertise to determine the nature and cause of the Veteran's squamous cell carcinoma of the left tonsil.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire record is to be made available to the examiner in conjunction with the examination.  The examiner should respond to the following:

Please identify the likely cause for the Veteran's squamous cell carcinoma of the left tonsil.  Specifically, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's exposure to herbicide agents in service caused the Veteran to develop squamous cell carcinoma of the left tonsil?

**In responding, the examiner is free to cite to the studies by the National Academy of Sciences or any other medical treatises in rendering the opinion.  However, the examiner may not rely solely on the fact that the squamous cell carcinoma of the left tonsil is not a presumptive list disease associated with exposure to herbicide agents, or that the National Academy of Sciences may have not have determined that current studies do not support a statistical association between a given disease and Agent Orange exposure.

**Rather, the examiner should explain in the opinion why any statistical or medical studies are found to be persuasive or unpersuasive, and should address whether there are any other risk factors that might be the cause of the Veteran's squamous cell carcinoma of the left tonsil, or if his squamous cell carcinoma of the left tonsil manifested in an unusual manner.

**Then, the examiner should address whether there is a medically sound basis to attribute in anyway the diagnosis of squamous cell carcinoma to the Veteran's in-service exposure to herbicide agents, and explain why that is, or is not so.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Then, the AOJ should review the record, conduct any additional development deemed necessary (including any other VA examinations, to include the other remaining disorders, if required) and re-adjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


